Citation Nr: 1643566	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  11-15 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for head trauma residuals, to include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Appellant had active duty for training service (ACDUTRA) from August 1972 to December 1972 and again from January 1975 to June 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO denied the Appellant's claims for service connection for PTSD, high blood pressure, and head trauma.  The Appellant timely appealed.

In a previous remand, the Board expanded the Appellant's PTSD claim to include all psychiatric diagnoses of record.  See Board Remand dated July 14, 2014.  


FINDINGS OF FACT

1.  The Appellant did not engage in combat with the enemy and he has not claimed any stressors related to a fear of hostile military or terrorist activity; he does not currently have a diagnosis of PTSD based on a corroborated stressor of personal assault.

2.  An acquired psychiatric disability was not manifest during the Appellant's periods of ACDUTRA or for many years thereafter, and is not otherwise related to such service.

3.  Hypertension, which first manifested many years after ACDUTRA service, is unrelated to a period of ACDUTRA.

4.  The Appellant does not manifest residuals of a head injury incurred during a period of ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disability, including PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Hypertension was not incurred or aggravated during active duty or a period of ACDUTRA, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 101(22), (24), 10, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for head trauma residuals have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Prior to initial adjudication of the Appellant's claim, a letter was sent in April 2010 that fully addressed all notice elements referable to his claim for service connection.  The letter provided information as to what evidence was required to substantiate the claim on appeal and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed the Appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman.  After a July 2014 Board remand, the RO sent the Appellant a letter, notifying him of the types of evidence which may be considered in a personal assault claim under 38 C.F.R. § 3.304 (f)(5).  See Correspondence dated December 4, 2014.  While the subsequent VCAA notice was provided after the initial decision, the deficiency in timing of this notice was remedied by readjudication of the issue in a subsequent May 2015 Supplemental Statement of the Case.  See Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the Board finds that no further notice is necessary.

Next, VA has a duty to assist the Appellant in the development in the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claims file contains the Appellant's service treatment records, post service treatment records and lay statements of argument.  In addition, upon a July 2014 Board remand, the Appellant was afforded a psychiatric VA examination.  As discussed in more detail below, the assessment includes a review of the Appellant's pertinent service and post-service history, clinical findings, and diagnoses and such findings were supported by medical rationale.  Notably, the examiner found that a diagnosis of depressive disorder, which is noted in VA clinic records, was alcohol-induced.  As such, the Board finds that the April 2015 VA examination is adequate to make a determination on the claims being decided at this time.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner did not find a current diagnosis of PTSD, which is also not reflected in any clinic record, and the inability to determine whether the Appellant's claimed stressor occurred does not affect the validity of the opinion.  The Board finds that the RO substantially complied with the February 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a claimant the right to compliance with the remand orders).

The Appellant was not afforded VA examinations in relation to his claims for hypertension and head trauma residuals.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board finds that a VA examination for these claims is unnecessary.  In regards to the Appellant's hypertension claim, the Board finds no credible evidence of in-service manifestation of hypertension, persistent and/or recurrent symptoms of disability since service or competent evidence suggesting hypertension is due to a period of ACDUTRA.  As to the claimed head trauma residuals, the Board finds no credible evidence of a head trauma as claimed during a period of ACDUTRA.  As such, the McClendon requirements are not satisfied for either claim, and a VA examination is not required.  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

The Appellant has identified no outstanding evidence that could be obtained to substantiate his claims, and the Board is unaware of any such outstanding evidence.  There is report that the Appellant was contemplating filing a disability claim with the Social Security Administration, but there is no confirmation a claim has been filed or allegation that such records would be relevant to these claims.  Given the above, no further action related to the duties to notify and assist is required in this case.

Service Connection

The Appellant seeks to establish his entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as well as hypertension and residuals of a head injury.  He alleges that, in approximately 1975, he was harassed by fellow bunk mates, had been hit by his squad leader and had been thrown out of a second floor window.  He had a period of absent without leave (AWOL) due to being in fear for his life.  As a result of these events, he began to have problems with his legs, ears and emotions.  

At one point, the Appellant alleged a loss of consciousness as a result of the second story fall.  See VA clinic record dated September 2011.  On another occasion, he reported that his aggression had been the cause of his in-service psychiatric evaluation.  See VA clinic record dated June 2010.

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Appellant did not serve on active duty.  Instead, the entirety of his service was in the National Guard and consisted of two periods of ACDUTRA.  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes the following: active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. §3.6 (a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C.A. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Hill v. McDonald, No. 14-1811 (October 7, 2016).  Here, the Appellant is service-connected for a skin disorder incurred during his period of ACDUTRA from August 1972 to December 1972.  Thus, he is a "veteran" for this period of ACDUTRA.  He is not service-connected for any injury or disease for his period of ACDUTRA from January 1975 to June 1975.  Thus, he is not a "veteran" for this period of ACDUTRA

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give an appellant the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Acquired Psychiatric Disability

Service treatment records are silent for any specific complaints, treatments, or manifestations of a psychiatric disability for any period of ACDUTRA.  For the periods from March 10, 1975 to March 19, 1975 and from April 3, 1975 to April 9, 1975, the Appellant was AWOL.  The Appellant was referred for psychiatric consultation for drug withdrawal upon his return from AWOL on April 9, 1975.  He reported that his life had been threatened.  He also reported an upcoming hearing based upon a "bust" for drug usage 6 months prior.  No diagnosis was provided.  See Service Treatment Records dated April 9, 1975.  

On an April 22, 1975 separation examination, the Appellant described his health as "Excellent" and denied a history of head injury, frequent trouble sleeping, depression or excessive worry, nervous trouble of any sort, or periods of unconsciousness.  He also denied a history of mental treatment.  A military examiner found a normal psychiatric status.  The Appellant accepted a discharge for the good of the service.

In a November 1995 VA examination, the Appellant reported a long history of alcohol and drug abuse.  It was noted that his service records reflected use of hallucinogens, however the Appellant strongly denied the contents of drug usage contained in his service records.  The diagnoses were substance abuse disorder, in partial remission, and borderline personality disorder.

The Appellant's VA clinic records include assessments of substance abuse, depression and depressive disorder.  In January 2010, he reported the onset of anxiety by 10 years.  In June 2010, the Veteran reported a psychiatric hospitalization in service after a period of aggression.  In September 2011, he reported a loss of consciousness after being thrown out of a window during service.

At the April 2015 VA examination, the clinician diagnosed alcohol disorder and alcohol-induced depressive disorder after an interview of the Appellant and review of the claims folder, including service records and VA clinic assessments.  The Appellant described in service events which included a retaliatory fist-fight, having someone urinate on his bed and that his bunk mates "STARTED TO HIT ME AND I HIT THE FLOOR LOSING CONSCIOUSNESS."  At that point, he went AWOL due to being angry and afraid.  The VA examiner found that the Appellant did not meet the diagnostic criteria for PTSD.  Symptoms of the Appellant's alcohol-related disorders included depressed mood, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty adapting to stressful circumstances.  The examiner opined that the Appellant's alcohol use disorder and alcohol-induced depressive disorder were not related to his military service, but rather to the Appellant's choices.

The Board finds that service connection PTSD based on a personal assault is not warranted.  The medical evidence does not contain a competent diagnosis of PTSD by a medical professional.  38 C.F.R. § 4.125.  At the 2015 VA examination, the clinician opined that the Appellant did not meet the diagnostic criteria for PTSD.  There is no diagnosis contained in the clinic records.  As such, service connection for PTSD is not warranted.

Moreover, based on the medical evidence of record, the Board must find that service connection for an acquired psychiatric disorder other than PTSD is not warranted.  Service treatment records are silent with respect to any findings pertaining to a psychiatric disorder.  Importantly, the Appellant was clinically evaluated as psychiatrically normal at the time of his discharge evaluation and the Appellant himself denied psychiatric symptoms.  Moreover, there is no competent medical evidence linking any current psychiatric disability to service.

The Board has considered the Appellant's statements, self-diagnosing PTSD and attributing it to his personal assault in service.  While the Appellant is competent to report events in service that he observed, he is unable to provide a competent diagnosis of PTSD.  Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify).  Thus, the Board assigns no probative value to the Appellant's self-diagnosis.  

The other diagnoses of record are substance abuse, depression, depressive disorder and alcohol-induced depressive disorder.  The April 2015 VA examiner explained that the Appellant's depressed mood, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, and difficulty adapting to stressful circumstances were attributable to his alcohol-induced depressive disorder.  The other assessments of depression and depressive disorder in the VA clinic setting do not provide any specific rationale why either would be an independent diagnosis unrelated to alcohol abuse.  As such, the Board places greater probative weight to the April 2015 VA examiner opinion for the diagnosis of alcohol-induced depressive disorder rather than independent diagnoses of depression and depressive disorder.  

The Board notes that the law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, the abuse of alcohol or drugs.  See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97 (January 16, 1997).  The law also precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Thus, in order for service connection to be granted for alcohol dependence, it must be established as secondary to, or a component of, a service-connected disability.  
However, here the Appellant's alcohol dependence has not been related to a service-connected disability, and a direct service connection theory of entitlement is legally precluded.  Moreover, as the diagnosed depressive disorder has been associated to the alcohol dependence, service connection is not warranted for the same. 

The Board further observes that the credible evidence reflects that the Appellant has not manifested persistent and/or recurrent psychiatric symptoms since service.  In this respect, the Appellant specifically denied symptoms such as frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort or periods of unconsciousness at the time of separation from service - at which time he was clinically evaluated as having a normal psychiatric status.  In the VA clinic setting, he has reported the onset of anxiety many years after ACDUTRA service.  To the extent he claims otherwise, the Board places greater probative weight on his denial of symptoms upon service separation, as these statements were made contemporaneous in time to service discharge and bear the indicia of reliability as they were made in the context of seeking appropriate medical diagnosis of all conditions existing upon service discharge.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board further observes that the Veteran has not been diagnosed with a psychosis.  As such, any allegations of persistent and/or recurrent symptoms of psychiatric disability since service would be insufficient to substantiate a service connection claim.  Walker, 708 F.3d 1331, 1334 (Fed. Cir. 2013).

For the foregoing reasons, the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and the benefit-of-the-doubt doctrine is not for application.

Hypertension

In regards to service connection for hypertension, under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Hypertension is subject to 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309.

Service connection for hypertension may also be granted if manifest to a compensable degree within one year of active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307, 3.309.

For reference purposes, VA considers hypertension to exist when elevated diastolic blood pressure is predominantly 90 mm Hg or more.  M21-1, Part III.iv.4.E.1.a.  Isolated systolic hypertension means that systolic blood pressure is predominantly 160 mm Hg or more.  Id.  A diagnosis of hypertension should be confirmed by blood pressure readings taken two or more times on at least three different days "to assure that the existence of hypertension is not conceded based solely on readings taken on a single, perhaps unrepresentative, day."  M21-1, Part III.iv.4.E.1.c.

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.

The Appellant's service treatment records are silent for any complaints, treatments, or manifestations of high blood pressure or hypertension for either period of ACDUTRA.  At his separation examination in 1975, the Veteran's blood pressure reading was 115/60.

The post-service treatment records establish a diagnosis of hypertension in 2009.  However, the records do not provide a nexus between the Appellant's hypertension diagnosis and his periods of ACDUTRA.

The Board finds that the claim of service connection for hypertension must be denied.  Neither hypertension nor manifestations sufficient to identify the disease entity are shown in available service records.  The blood pressure reading of 115/60 upon service separation for the second period of ACDUTRA is not suggestive of hypertension.  The Appellant has not reported any specific blood pressure readings taken during ACDUTRA service or for many years later.  He does not allege a diagnosis of hypertension during ACDUTRA.  Additionally, at his separation examination, the Appellant denied a history of high blood pressure.  

Therefore, while currently-diagnosed hypertension is a chronic disease under 38 C.F.R. § 3.309 (a), no notations of the disease or any characteristic manifestations of hypertension were noted in the available service records and there is no credible evidence of persistent and/or recurrent disability since either period of ACDUTRA.  A notation of hypertension was first given in December 2009 which is many years after his ACDUTRA service.  As such, service connection under 38 C.F.R. § 3.303 (b) is not warranted and hypertension may not be presumed to have been incurred therein.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The only evidence of record supporting the Appellant's claim is his general lay assertions.  He is competent to provide evidence of signs and symptoms of disability within his lay senses.  However, the Board finds that the Appellant has not presented credible lay assertions sufficient to establish the onset of the hypertension during a period of ACDUTRA.  Hence, the Board placed limited probative value on his lay assertions.

As the preponderance of the evidence reflects that hypertension was not incurred during a period of active service and did not manifest to a compensable degree within one year of service, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

To the extent that the Appellant argues hypertension is secondary to an acquired psychiatric disorder, this theory has no legal merit as service connection for an acquired psychiatric disorder, to include PTSD, has been denied.

Head Trauma

The Appellant seeks to establish his entitlement to service connection for residuals of head trauma.  He appears to claim that a head injury occurred as a result of being thrown out of a second story window.  He alleges that the injury caused him to become unconscious.

Service treatment records are silent for as to any complaints, manifestations, or treatments of head trauma.  At his separation examination in April 1975, the Appellant denied a history of head injury or periods of unconsciousness.  He also denied a history of mental treatment.  No head injury or head trauma residuals was noted.

Post-service VA treatment records are silent for any diagnoses or treatments of head trauma residuals.  At one point, the Appellant did report headaches on the left side of his head.  However, the clinician linked the Appellant's headaches to his uncontrolled hypertension.  

On review of the entirety of the record, the Board finds that the Appellant does not manifest residuals of a head injury incurred during a period of ACDUTRA.  In this respect, the Board finds no credible evidence that a head injury occurred during ACDUTRA as alleged.  The Appellant currently describes a second story fall wherein he injured his head and was rendered unconscious.  This allegation is not consistent with his statement upon separation wherein he denied both head injury and periods of unconsciousness.  His description of the fall from a second window also does not appear to be consistent with his description to the VA examiner in April 2015 wherein he described the incident resulting from a fist fight and falling to the floor rather than being thrown out of a window.  Overall, the Board places greater probative weight to the Appellant's statements upon service separation as it was made contemporaneous in time to service separation as compared to his allegations many years later which are not internally consistent, and inconsistent with his statements made upon service separation.  As such, the Board finds by a preponderance of the evidence that the Appellant did not incur a head injury as claimed.


ORDER

Service connection for an acquired psychiatric disability is denied.

Service connection for hypertension is denied.

Service connection for head trauma is denied.



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


